UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Under Rule 14a-12 Highmark Funds (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form, Schedule or Registration Statement No: N/A Filing Party: N/A Date Filed: N/A Meeting of Shareholders Adjourned PLEASE VOTE NOW Dear Shareholder: The meeting of shareholders for the HighMark Large Cap Value Fund scheduled for Friday, October 8, 2010 has been adjourned to Friday, October 15, 2010 with respect to Proposal Four to allow shareholders more time to submit their voting instructions.We previously mailed you proxy materials relating to all proposals to be voted on at the meeting.This letter is being sent because you held shares in this Fund on the record date and we have not received your vote.Often shareholders believe their positions are too small to make a difference.That is not the case.Every vote matters and we appreciate you taking a few minutes to cast your vote. YOUR VOTE IS VERY IMPORTANT Please vote using one of the following three options: 1. VOTE VIA LIVE REP Please call 1-866-615-7269 and a representative will be available to assist you. 2. VOTE ONLINE Log on to the website listed on your proxy card.Please have your proxy card in hand to access your control number and follow the on screen instructions. 3. Vote BY TOUCH-TONE TELEPHONE Call the toll free number listed on your proxy card.Please have your proxy card in hand to access your control number and follow the recorded instructions. Note: If you do not have your proxy card or cannot locate your control number, please call 1-866-615-7269 and a representative will assist you. Thank you for voting. Meeting of Shareholders Adjourned PLEASE VOTE NOW Dear Shareholder: The meeting of shareholders for the HighMark NYSE Arca Tech 100 Index Fund scheduled for Friday, October 8, 2010 has been adjourned to Friday, October 15, 2010 with respect to Proposal Two and Proposal Five to allow shareholders more time to submit their voting instructions.We previously mailed you proxy materials relating to all proposals to be voted on at the meeting.This letter is being sent because you held shares in this Fund on the record date and we have not received your vote.Often shareholders believe their positions are too small to make a difference.That is not the case.Every vote matters and we appreciate you taking a few minutes to cast your vote. YOUR VOTE IS VERY IMPORTANT Please vote using one of the following three options: 1. VOTE VIA LIVE REP Please call 1-866-615-7269 and a representative will be available to assist you. 2. VOTE ONLINE Log on to the website listed on your proxy card.Please have your proxy card in hand to access your control number and follow the on screen instructions. 3. Vote BY TOUCH-TONE TELEPHONE Call the toll free number listed on your proxy card.Please have your proxy card in hand to access your control number and follow the recorded instructions. Note: If you do not have your proxy card or cannot locate your control number, please call 1-866-615-7269 and a representative will assist you. Thank you for voting. Meeting of Shareholders Adjourned PLEASE VOTE NOW Dear Shareholder: The meeting of shareholders for the HighMark Small Cap Value Fund scheduled for Friday, October 8, 2010 has been adjourned to Friday, October 15, 2010 with respect to Proposal Two and Proposal Four to allow shareholders more time to submit their voting instructions.We previously mailed you proxy materials relating to all proposals to be voted on at the meeting.This letter is being sent because you held shares in this Fund on the record date and we have not received your vote.Often shareholders believe their positions are too small to make a difference.That is not the case.Every vote matters and we appreciate you taking a few minutes to cast your vote. YOUR VOTE IS VERY IMPORTANT Please vote using one of the following three options: 1. VOTE VIA LIVE REP Please call 1-866-615-7269 and a representative will be available to assist you. 2. VOTE ONLINE Log on to the website listed on your proxy card.Please have your proxy card in hand to access your control number and follow the on screen instructions. 3. Vote BY TOUCH-TONE TELEPHONE Call the toll free number listed on your proxy card.Please have your proxy card in hand to access your control number and follow the recorded instructions. Note: If you do not have your proxy card or cannot locate your control number, please call 1-866-615-7269 and a representative will assist you. Thank you for voting.
